Case 1:11-cv-05474-LAP-GWG Document 303 Filed 07/17/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

New York City District Council of Carpenters Pension
Fund, New York City District Council of Carpenters
Welfare Fund, New York City District Council of
Carpenters Annuity Fund, and New York City District
Council of Carpenters Apprenticeship, Journeyman SATISFACTION OF JUDGMENT
Retraining, Educational and Industry Fund, by their
Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M.
O’Callaghan, Catherine Condon, David Meberg, Bryan
Winter, and John DeLollis,

11 CV 5474 (LAP) (GWG)

 

Plaintiffs,
- against -

Michael Forde, John Greaney, Joseph Olivieri, Brian
Hayes, Michael Mitchell, Finbar O’Neill, K-A.F.C.L,
Michael Brennan, Turbo Enterprises, Inc., Terence
Buckley, Pitcohn Construction Enterprises, Inc., Gerard
McEntee, Pyramid Associates Construction Corp.,
James Duffy, EMB Contracting Corp., Michaei Batalias,
Elisavet Batalias, Matthew Kelleher, Brian Carson,
Joseph Ruocco, John Stamberger, and Michael
Vivenzio,

 

Defendants.

 

WHEREAS, a judgment was entered in the above action on the 14th day of November 2018
in favor of the New York City District Council of Carpenters Pension Fund, New York City District
Council of Carpenters Welfare Fund, New York City District Council of Carpenters Annuity Fund,
and New York City District Council of Carpenters Apprenticeship, Journeyman Retraining,
Educational and Industry Fund, by their Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Paul Tyznar, Paul O’Brien, Kevin M. O’Callaghan, Catherine Condon, David Meberg,
Bryan Winter, and John DeLollis (collectively, the “Judgment Creditors”) and against Michael Forde

(the “Judgment Debtor’) pursuant to the Racketeer Influenced and Corrupt Organizations Act of
Case 1:11-cv-05474-LAP-GWG Document 303 Filed 07/17/19 Page 2 of 3

1970 (“RICO”) in the amount of $12,908,998.09 and pursuant to the Employee Retirement Income
Security Act of 1974 (“ERISA”) in the amount of $2,962,408.09 (the “Original Judgment”), and

WHEREAS, the Original Judgment was superseded in pertinent part by the entry in the
above action on the 4th day of April 2019 of an amended judgment in favor of the Judgment
Creditors and against the Judgment Debtor pursuant to RICO in the amount of $12,635,438.11 and
pursuant to ERISA in the amount of $2,688,920.11 (the “Amended Judgment”), and

WHEREAS, the Judgment Creditors subsequently agreed to accept different amounts from
the Judgment Debtor in full satisfaction of his obligations under the Original Judgment and the
Amended Judgment, and said amounts having been fully paid, and it is certified that there are no
outstanding executions with any Sheriff or Marshall,

THEREFORE, full and complete satisfaction of said judgment is hereby acknowledged,
and the Clerk of the Court is hereby authorized and directed to make an entry of the full and complete
satisfaction on the docket of said Original Judgment and Amended Judgment.

Dated: New York, New York
July 17, 2019
VIRGINIA & AMBINDER, LLP

By: Boy Lenorlucan

Marc A. Tenenbaum

40 Broad Street, 7th Floor
New York, New York 10004
(212) 943-9080

Counsel for Plaintiffs/Judgment Creditors New York City
District Council of Carpenters Pension Fund, New York City
District Council of Carpenters Welfare Fund, New York City
District Council of Carpenters Annuity Fund, and New York
City District Council of Carpenters Apprenticeship,
Journeyman Retraining, Educational and Industry Fund, by
their Trustees, Frank Spencer, Douglas J. McCarron, John
Ballantyne, Pauli Tyznar, Paul O'Brien, Kevin M.
O'Callaghan, Catherine Condon, David Meberg, Bryan
Winter, and John DeLollis

 
Case 1:11-cv-05474-LAP-GWG Document 303 Filed 07/17/19 Page 3 of 3

STATE OF NEW YORK )
COUNTY OF NEW YORK ~

On the 17th day of July 2019, before me personally came Mare A. Tenenbaum, Esq., to me
known and known to be a member of the firm of Virginia & Ambinder, LLP, attorneys for

Plaintiffs/Judgment Creditors in the above-entitled action, and to be the same person described in

and who executed the within satisfaction of judgment and acknowledged to me that he executed the

4)

MURPHY JAMES EMMET
NOTARY STATE of NEW YORK.
OIMU6118711

EXPIRATION 7-9-5270.
QUALIFIED IN LK COUNTY

same.

 

   

 

 

 

 

 
